Citation Nr: 1428811	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  06-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1967 to July 1969.  In September 2012, the Board denied the claim.  He appealed to the Veterans Claims Court.  In September 2013, the Court Clerk granted a Joint Motion for Remand (JMR) and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR, another examination and review of the Veteran's claims file is required.  In a May 2011, a VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD and that prior diagnoses of PTSD had not been made in compliance with the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  In a July 2011 addendum opinion, the examiner indicated that diagnosed major depressive disorder was not etiologically related to service.  As noted in the JMR, the examiner failed to describe how prior diagnoses were inconsistent with the DSM-IV, and thus it was determined that an additional opinion must be obtained to resolve this matter.  As such, the case must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Direct the Veteran's claims file for review and consideration by the VA examiner who conducted the May 2011 examination, if possible, regarding the nature and etiology of the current acquired psychiatric disorders.  If the prior examiner is not available, direct the file to an appropriate reviewer.  If another in-person examination is deemed necessary, such an examination should be conducted and all indicated tests and studies should be accomplished.

In rendering an opinion, the examiner should specifically comment on prior diagnoses for PTSD.  To the extent that these diagnoses were deficient or otherwise unreliable indicators of current pathology under the DSM-IV, the examiner should state why with as much detail as is reasonably possible.

2. Thereafter, adjudicate the issue on appeal.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

